Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on April 20, 2022. Claims 1-20 are currently pending. 

Continuation
This present application is a continuation of patents 10,977,052 and 11,354,136. As presently claimed, this present application is not subject to any double patenting rejections. However any potential future amendments will be checked again, to ensure there remains no double patenting concerns. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US PGPub No: 2011/0243553) in view of Forsberg et al (US PGPub No: 2009/0258631), hereafter referred to as Russell and Forsberg, respectively. 

With regards to claims 1 and 15, Russell teaches through Forsberg, , a method for service capability handover, the method comprising: receiving a registration request for registering a device to a first service layer entity to create a service capability registration relationship between the device and the first service layer entity (Russell teaches a user registering with an SMS network; see paragraph 153, Russell. When a user travels from a first location to a second location, the SMS network can transfer the user’s data repositories/data schema from the first database location to the second database location in a handover; see paragraph 154 and Figure 13a, Russell), 

the registration request comprising a handover token indicating that the first service layer entity is authorized to retrieve data associated with the device from a second service layer entity (see below); 

and fetching data associated with the device from the second service layer entity with information about a previous instance of service layer registration with the device (Russell explains how the network will synchronize the user’s data with any other previously visited locations where the SMS network has not yet aged (archived) out the user’s data; see paragraphs 27 and 155, Russell. Furthermore Russell explains how access is requested from the visiting network to the home network node. Upon approval from the home network node, access is granted to the user’s data and the SMS network can transfer a copy of the data from the local servers of the home network to the master cloud and then to the visiting servers; see paragraph 154, Russell).  

While Russell teaches a network that supports handover, Russell does not explicitly cite the use of a handover token. In the same field of endeavor, Forsberg also teaches a network that supports handover; see paragraph 9, Forsberg. In particular, Forsberg explains how a token is used inside a handover messages; see paragraphs 54 and 56, Forsberg. By using tokens, a network that supports handovers can authorize a mobile device’s network change; see paragraph 9, Forsberg.  Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Forsberg with those of Russell to authorize a device’s network change. 


With regards to claims 2, 9, and 16, Russell teaches through Forsberg, the method wherein the first service layer entity and the second service layer entity are located between an application layer and a network layer (see between levels and two nodes being on the same hierarchical layer; see paragraphs 78-79 and 131, Russell).  

With regards to claims 3 and 10, Russell teaches through Forsberg, the method wherein the device comprises a gateway service capability layer or a device service capability layer (see different capabilities; see paragraph 22, Russell).  

With regards to claims 4, 11, and 17, Russell teaches through Forsberg, the method further comprising receiving, by the device, a temporary identifier to identify the device during initiation of service layer registration (see temporary logon; see paragraph 153, Russell).  

With regards to claims 5, 12, and 18, Russell teaches through Forsberg, the method wherein the temporary identifier is received from the second service layer entity before the device is released from being bootstrapped with the second service layer entity (see temporary logon, visiting network, and access permission; see paragraph 153, Russell).  

With regards to claims 6, 13, and 19, Russell teaches through Forsberg, the method wherein the temporary identifier is received from the second service layer entity before the device is deregistered from the second service layer entity (Russell teaches decoupling the user device; see paragraphs 55 and 156, Russell).  

With regards to claims 7, 14, and 20, Russell teaches through Forsberg, the method further comprising transmitting the handover token to the second service layer entity, wherein the second service layer entity uses the handover token to allow the first service layer entity to fetch the data associated with the device 
Russell explains how the network will synchronize the user’s data with any other previously visited locations where the SMS network has not yet aged (archived) out the user’s data; see paragraphs 27 and 155, Russell. Furthermore Russell explains how access is requested from the visiting network to the home network node. Upon approval from the home network node, access is granted to the user’s data and the SMS network can transfer a copy of the data from the local servers of the home network to the master cloud and then to the visiting servers; see paragraph 154, Russell. 
While Russell teaches a network that supports handover, Russell does not explicitly cite the use of a handover token. In the same field of endeavor, Forsberg also teaches a network that supports handover; see paragraph 9, Forsberg. In particular, Forsberg explains how a token is used inside a handover messages; see paragraphs 54 and 56, Forsberg. By using tokens, a network that supports handovers can authorize a mobile device’s network change; see paragraph 9, Forsberg.  Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Forsberg with those of Russell to authorize a device’s network change. 


With regards to claim 8, Russell teaches through y, a device for service capability handover, the device comprising: a processor; and - 23 -101859.001763 / 2013P00395 US02 a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: transmitting a registration request for registering the device to a first service layer entity to create a service capability registration relationship between the device and the first service layer entity (Russell teaches a user registering with an SMS network; see paragraph 153, Russell. When a user travels from a first location to a second location, the SMS network can transfer the user’s data repositories/data schema from the first database location to the second database location in a handover; see paragraph 154 and Figure 13a, Russell), 

the registration request comprising a handover token indicating that the first service layer entity is authorized to retrieve data associated with the device from a second service layer entity (see below), 

wherein the first service layer entity is configured to fetch data associated with the device from the second service layer entity with information about a previous instance of service layer registration with the device; and receiving a response to the registration request (Russell explains how the network will synchronize the user’s data with any other previously visited locations where the SMS network has not yet aged (archived) out the user’s data; see paragraphs 27 and 155, Russell. Furthermore Russell explains how access is requested from the visiting network to the home network node. Upon approval from the home network node, access is granted to the user’s data and the SMS network can transfer a copy of the data from the local servers of the home network to the master cloud and then to the visiting servers; see paragraph 154, Russell).  

While Russell teaches a network that supports handover, Russell does not explicitly cite the use of a handover token. In the same field of endeavor, Forsberg also teaches a network that supports handover; see paragraph 9, Forsberg. In particular, Forsberg explains how a token is used inside a handover messages; see paragraphs 54 and 56, Forsberg. By using tokens, a network that supports handovers can authorize a mobile device’s network change; see paragraph 9, Forsberg.  Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Forsberg with those of Russell to authorize a device’s network change. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455